                                           Case 5:19-cv-04127-NC Document 1 Filed 07/17/19 Page 1 of 5



                               1    Corinne Chandler –SBN 11423
                                     E-mail: cchandler@kantorlaw.net
                               2    Andrew M. Kantor –SBN 303093
                                     E-mail: akantor@kantorlaw.net
                               3    Glenn R. Kantor – SBN 122643
                                     E-mail: gkantor@kantorlaw.net
                               4    KANTOR & KANTOR, LLP
                                    19839 Nordhoff Street
                               5    Northridge, CA 91324
                                    Telephone: (818) 886-2525
                               6    Facsimile: (818) 350-6272

                               7    Attorneys for Plaintiff,
                                    DEJA STEWART
                               8
                               9                                    UNITED STATES DISTRICT COURT
                               10                               NORTHERN DISTRICT OF CALIFORNIA
                               11
                               12   DEJA STEWART,                                          CASE NO:
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13                  Plaintiff,                              COMPLAINT FOR:
  19839 Nordhoff Street

       (818) 886 2525




                               14          vs.                                             BREACH OF THE EMPLOYEE
                                                                                           RETIREMENT INCOME SECURITY ACT
                               15   METROPOLITAN LIFE INSURANCE                            OF 1974; ENFORCEMENT AND
                                    COMPANY; SUTTER HEALTH LONG                            CLARIFICATION OF RIGHTS; PRE-
                               16   TERM DISABILITY PLAN                                   JUDGMENT AND POST-JUDGMENT
                                                                                           INTEREST; AND ATTORNEYS’ FEES
                               17                  Defendants.                             AND COSTS

                               18
                               19           Plaintiff, Deja Stewart, herein sets forth the allegations of her Complaint against

                               20   Defendants Metropolitan Life Insurance Company (“MetLife”) and Sutter Health Long Term

                               21   Disability Plan (the “Plan”).

                               22                                    PRELIMINARY ALLEGATIONS

                               23           1.      “Jurisdiction” – This action is brought under 29 U.S.C. §§ 1132(a), (e), (f) and (g)

                               24   of the Employee Retirement Income Security Act of 1974 (hereinafter “ERISA”) as it involves a

                               25   claim by Plaintiff for employee benefits under an employee benefit plan regulated and governed

                               26   under ERISA. Jurisdiction is predicated under these code sections as well as 28 U.S.C. § 1331, as

                               27   this action involves a federal question. This action is brought for the purpose of recovering

                               28   benefits, enforcing Plaintiff’s rights, and to clarify Plaintiff’s rights to future benefits under the

                                                                                       1
                                                                                 COMPLAINT
                                           Case 5:19-cv-04127-NC Document 1 Filed 07/17/19 Page 2 of 5



                               1    employee benefit plan named as Defendant. Plaintiff seeks relief, including but not limited to:

                               2    payment of benefits, pre-judgment and post-judgment interest, reinstatement to the benefit plans at

                               3    issue herein, and attorneys’ fees and costs.

                               4            2.       Plaintiff was, at all times relevant, an employee of Sutter Health (“Sutter”), and a

                               5    resident of Santa Clara County, California.

                               6            3.       Plaintiff is informed and believes that Defendant MetLife is a corporation with its

                               7    principal place of business in the State of New York, authorized to transact and transacting

                               8    business in the Northern District of California, and can be found in the Northern District of

                               9    California. Plaintiff is informed and believes that the Plan was funded in whole or in part via the

                               10   purchase of an insurance policy from MetLife. MetLife is the insurer of all or some portion of

                               11   benefits under the Plan. MetLife administered the claim, interpreted Plan terms, and issued a claim

                               12   denial, all while operating under a conflict of interest; and the bias this created adversely affected
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13   the claims determination.
  19839 Nordhoff Street

       (818) 886 2525




                               14           4.       Plaintiff is informed and believes that MetLife issued an insurance policy to fund

                               15   the benefits under the long term disability plan provided by Sutter Health for the benefit of its

                               16   employees. Plaintiff is informed and believes that MetLife identifies the group policy it issued to

                               17   Sutter Health as Policy No. 116600-1-G (the “Policy”). Plaintiff is informed and believes that

                               18   MetLife intended that the subject Policy would result in coverage being provided to residents of

                               19   the State of California. Plaintiff is informed and believes that the Policy was issued on or after

                               20   January 1, 2012, and has a yearly Policy Anniversary Date.

                               21           5.       Plaintiff is informed and believes that Defendant Plan is an employee welfare

                               22   benefit plan regulated by ERISA, established by Sutter Health, under which Plaintiff is and was a

                               23   participant, and pursuant to which Plaintiff is entitled to benefits. Pursuant to the terms and

                               24   conditions of the Plan, Plaintiff is entitled to long-term disability (“LTD”) benefits for the duration

                               25   of Plaintiff’s disability, for so long as Plaintiff remains disabled as required under the terms of the

                               26   Plan. The Plan is doing business in this judicial district, in that it covers employees residing in this

                               27   judicial district.

                               28
                                                                                       2
                                                                                COMPLAINT
                                           Case 5:19-cv-04127-NC Document 1 Filed 07/17/19 Page 3 of 5



                               1              6.     Defendants can be found in this judicial district and the Defendant Plan is

                               2    administered in this judicial district. The LTD claim at issue herein was also specifically

                               3    administered in this judicial district. Thus, venue is proper in this judicial district pursuant to 29

                               4    U.S.C. § 1132(e)(2).

                               5
                               6                                       FIRST CLAIM FOR RELIEF

                               7       AGAINST DEFENDANTS METROPOLITAN LIFE INSURANCE COMPANY AND

                               8          SUTTER HEALTH LONG TERM DISABILITY PLAN FOR PLAN BENEFITS,

                               9     ENFORCEMENT AND CLARIFICATION OF RIGHTS, PRE-JUDGMENT AND POST-

                               10                   JUDGMENT INTEREST, AND ATTORNEYS’ FEES AND COSTS

                               11                                        (29 U.S.C. § 1132(a)(1)(B))

                               12             7.     Plaintiff incorporates by reference all preceding paragraphs as though fully set forth
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13   herein.
  19839 Nordhoff Street

       (818) 886 2525




                               14             8.     At all times relevant, Plaintiff was employed by Sutter Health, and was a covered

                               15   participant under the terms and conditions of the Plan.

                               16             9.     During the course of Plaintiff’s employment, Plaintiff became entitled to benefits

                               17   under the terms and conditions of the Plan. Specifically, while Plaintiff was covered under the

                               18   Plan, Plaintiff suffered a disability rendering Plaintiff disabled as defined under the terms of the

                               19   Plan due to, among other things, myalgic encephalomyelitis. Plaintiff ceased work on or about

                               20   December 9, 2016.

                               21             10.    Pursuant to the terms of the Plan, Plaintiff made an LTD claim to MetLife. Plaintiff

                               22   was initially approved for benefits. However, MetLife subsequently terminated plaintiff’s benefits

                               23   effective July 6, 2017. Plaintiff timely appealed MetLife’s decision, and submitted additional

                               24   evidence to MetLife. MetLife considered the additional evidence, but by letter dated May 28,

                               25   2019, MetLife erroneously and wrongfully upheld its prior determination denying Plaintiff’s claim

                               26   for LTD benefits. Plaintiff has exhausted her administrative remedies. Defendants MetLife and the

                               27   Plan breached the Plan and violated ERISA in the following respects:

                               28
                                                                                       3
                                                                                COMPLAINT
                                          Case 5:19-cv-04127-NC Document 1 Filed 07/17/19 Page 4 of 5



                               1                   (a)      They failed to pay LTD benefit payments to Plaintiff at a time when

                               2           Defendants knew, or should have known, that Plaintiff was entitled to those benefits under

                               3           the terms of the Plan, as Plaintiff was disabled and unable to work and therefore entitled to

                               4           benefits. Even though Defendants had such knowledge, MetLife denied Plaintiff’s LTD

                               5           benefits;

                               6                   (b)      They failed to provide a prompt and reasonable explanation of the basis

                               7           relied on under the terms of the Plan documents, in relation to the applicable facts and Plan

                               8           provisions, for the effective denial of Plaintiff’s claim for LTD benefits;

                               9                   (c)      After Plaintiff’s claim was effectively denied, MetLife failed to adequately

                               10          describe to Plaintiff any additional material or information necessary for Plaintiff to perfect

                               11          her claim along with an explanation of why such material is or was necessary;

                               12                  (d)      They concealed and withheld from Plaintiff the notice requirements
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13          Defendants were required to provide Plaintiff pursuant to ERISA and the regulations
  19839 Nordhoff Street

       (818) 886 2525




                               14          promulgated thereunder, particularly Code of Federal Regulations § 2560.503-1(f)-(g),

                               15          inclusive; and

                               16                  (e)      They failed to properly and adequately investigate the merits of Plaintiff’s

                               17          disability claim and failed to provide a full and fair review of Plaintiff’s claim.

                               18          11.     Plaintiff is informed and believes and thereon alleges that Defendants wrongfully

                               19   denied her disability benefits under the Plan by other acts or omissions of which Plaintiff is

                               20   presently unaware, but which may be discovered in this future litigation and which Plaintiff will

                               21   immediately make Defendants aware of once said acts or omissions are discovered by Plaintiff.

                               22          12.     Following the denial of benefits under the Plan, Plaintiff exhausted all

                               23   administrative remedies required under ERISA, and Plaintiff has performed all duties and

                               24   obligations on Plaintiff’s part to be performed under the Plan.

                               25          13.     As a proximate result of the aforementioned wrongful conduct of Defendants,

                               26   Plaintiff has damages for loss of disability benefits in a total sum to be shown at the time of trial.

                               27          14.     As a further direct and proximate result of this improper determination regarding

                               28   Plaintiff’s LTD claim, Plaintiff, in pursuing this action has been required to incur attorneys’ costs

                                                                                      4
                                                                                COMPLAINT
                                           Case 5:19-cv-04127-NC Document 1 Filed 07/17/19 Page 5 of 5



                               1    and fees. Pursuant to 29 U.S.C. § 1132(g)(1), Plaintiff is entitled to have such fees and costs paid

                               2    by Defendants.

                               3            15.     The wrongful conduct of Defendants has created uncertainty where none should

                               4    exist, therefore, Plaintiff is entitled to enforce her rights under the terms of the Plan and to clarify

                               5    her right to future benefits under the terms of the Plan.

                               6
                               7                                          REQUEST FOR RELIEF

                               8            WHEREFORE, Plaintiff prays for relief against Defendants as follows:

                               9            1.      Payment of disability benefits due Plaintiff;

                               10           2.      An order declaring that Plaintiff is entitled to immediate reinstatement to the Plan,

                               11   with all ancillary benefits to which she is entitled by virtue of her disability, and that benefits are

                               12   to continue to be paid under the Plan for so long as Plaintiff remains disabled under the terms of
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13   the Plan;
  19839 Nordhoff Street

       (818) 886 2525




                               14           3.      In the alternative to the relief sought in paragraphs 1 and 2, an order remanding

                               15   Plaintiff’s claim to the claims administrator to the extent any new facts or submissions are to be

                               16   considered;

                               17           4.      Pursuant to 29 U.S.C. § 1132(g), payment of all costs and attorneys’ fees incurred

                               18   in pursuing this action;

                               19           5.      Payment of pre-judgment and post-judgment interest as allowed for under ERISA;

                               20   and

                               21           6.      Such other and further relief as this Court deems just and proper.

                               22
                               23
                                    DATED: July 17, 2019                            KANTOR & KANTOR, LLP
                               24
                               25                                                   By:     /s/ Corinne Chandler _________
                                                                                            Corinne Chandler
                               26                                                           Attorneys for Plaintiff,
                                                                                            Deja Stewart
                               27
                               28
                                                                                       5
                                                                                COMPLAINT
